Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 1 of 8



                         UN ITED STA TES D ISTRICT CO URT FOR TH E
                              SOU TH ERN D ISTRICT O F FLO RID A
                                        M iam iD ivision

                  C ase N um ber: 18-24198-CIV-M AR TIN EZ-O TA ZO -% Y ES

  G OV ERN M EN T EM PLO YEES W SU R AN CE
  CO .,etal.,

         Plaintiff,




  CA RLO S A RTUR O ALM ON TE-G OM EZ,M .D .
  zIV a CA RLO S A LM ON TE,etal.,

         Defendant.
                                                /

                  O RD ER SETTIN G CIV IL TRIA L DA TE A N D PRE TR IA L
                 SCHEDULE.REOUIRING M EDIATIO N.AND REFERRING
                     C ERT AIN M O T IO N S TO M A G IST R ATE JU D G E
         Trialisscheduled to com m ence during the tw o-w eek period beginning M onday,July 6,
  2020 at9:30 a.m .,beforeJoseE.M artinez,United StatesDistrictJudge,400 N.M iam iAve.,
  Suite 10-1,M iam i,Florida 33128. CalendarCallw illbe held on Thursday,July 2,2020 at
  1:30 p-m .atthe sam e location.
         IT IS O RDERED AN D A DJU D GED asfollow s:
                 No pretrialconference shallbeheld in thisaction unlesstheCourtdeterm inesthat
  apretrialconference is necessary. Should a pretrialconference be set,the com pliance deadlines
  assetforth in the rem ainderofthis Order shallrem ain unaltered.
                 Every m otion filed in thiscase shallbe accom panied by one proposed original
  order eranting the m otion. U nless otherw ise specified by the Court,every m otion shallbe
  double-spaced in Tim es N ew Rom an 12 pointtypeface.
                 Counselanda11proselitigantsmustmeettoconferonthepreparationofajoint
  pretrialstipulation,w hich m ustbe filed by the deadline setforth below . The stipulation shall
  confonntoLocalRule 16.1(e)andincludeajoint,neutralsummaryoftheclaimsand defensesin
  the case,notto exceed one shortparagraph perlitigantclaim ,to be read asan introduction for
Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 2 of 8



  voirdireexam ination. The Courtwillnotacceptunilateralpretrialstipulations,and willstrike
  sua sponte any such subm issions. Should any ofthe parties failto cooperate in the preparation of
  thejointpretrialstipulation,allotherpartiesshallfileacertificationwiththeCourtstatingthe
  circum stances.Upon receiptofsuch certitk ation,the Courtshallissuean orderrequiring the
  non-cooperatingpartyorpartiestoshow causewhysuchpal'tyorparties(andtheirrespective
  attorneys)havefailedtocomplywiththeCourt'sorder.
         4.     ThepartiesSHALL submitjointproposedjuryinstructionsand/orproposed
  findingsoffactand conclusionsoflaw.
               a. Forcasesorclaimsthatwillbeheardbyajury,thepartiesshalltilejoint
  proposedjuryinstructionsandajointproposedverdictform inaccordancewiththedeadlineset
  forthbelow.lnpreparingproposedjuryinstnlctions,thepartiesshallutilizeasaguidethePattern
  Jury lnstructionsforCivilCasesapproved by the United StatesEleventh Circuit,including the
  D irectionsto Counselcontained therein. The parties shallsubm ita SING LE,JO IN T setof
  proposedjuryinstructionsandverdictform,thoughthepartiesneednotagree.
                                                                     ontheproposed
  language ofeach orany instruction orquestion on the verdictfonn. W here the partiesdo agree
  on a proposed instruction orquestion,thatinstruction or question shallbe setforth in Tim es N ew
  Roman 14pointtypeface.lnstnlctionsandquestionsproposedonlybytheplaintiffts)towhich
  thedefendantts)objectshallbeitalicized.Instructionsandquestionsproposedonlythe
  defendantts)towhichtheplaintiffts)objectshallbebold-faced.Eachjuryinstructionshallbe
  typedonaseparatesheetandmustbesupportedbycitationsofauthority.Eachdisputedjury
  instructionshallalso statethelegalbasisfortheobjectionts)withcitationstoauthority.A copy
  ofthejointproposedjuryinstructionsandverdictform inW ordperfectversion 12.0orW ord
  shallbee-m ailed to Chambersatthetim eoffiling.l TheCourtexpectscounselwillcooperatein
  good faith and in m osteases,should be able to agreeon thegeneralorganization ofthe
  instructionsand verdictfonn,standard instructions,and sim ilarroutineissues,thereby lim iting
  theCourt'sconsiderationtobonahdesubstantivedisputesrelatingtotheinstructionsandverdict
  fonu.Failuretocooperateingoodfaith and/ortosubmitproposedjuryinstructionsas

         lcounselmaycontactchambersat(305)523-5590toobtaintheappropriatee-mail
  address.
Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 3 of 8



   required by thisorder w illresult in appropriate sanctions being im posed upon the
   offending party,including dism issalofclaim s or striking ofdefenses.
                 b.     Forcasesorclaimsthatwillnotbeheardbyajury,eachpartyshallfile
   proposed findingsoffactand conclusions oflaw in accordance w ith the deadline setforth below .
   Proposed findings offactshallbe supported by citationsto the docum entary evidence,if
   applicable. Conclusions oflaw shallbe supported by citations ofauthority.Copies ofeach
   party'sproposed findingsoffactand conclusionsoflaw in W ordperfectversion 12.0 orW ord
   shallbee-m ailed to Chambersatthetim eoffiling.z
          5.     lfdeposition transcriptsw illbe used attrialpursuantto FederalRule ofCivil
   Procedure32(a)(3)& (4),thepartiesshallcomplywiththefollowingguidelines:
                       AtleastTW ENTY (20)DAYSin advanceofthebeginningofthetrial
   period,each party shallserveand tiledesignationsofany deposition transeriptsthey intendto
  useattrial.AtleastFOURTEEN (14)DAYS inadvanceofthebeginningofthetrialperiod,an
  adversepartyshallsel'veandfiletheircounter-designations,togetherwithanyobjectionstoa
  party'sdesignations.AtleastTEN (10)DAYSin advanceofthebeginningofthetrialperiod,a
  partyshallserveandtileanyrebuttaldesignations,togetherwithanyobjectionsto anadverse
  party'scounter-designations.AtleastSEVEN (7)DAYS inadvanceofthebeginningofthetrial
  period,an adverseparty shallserveandfileanyobjectionstoaparty'srebuttaldesignations.
                 b.     ln accordance with the deadline setfol'th below,thepartiesshallprepare
   and JOINTLY FILE onetranscriptforeach deposition to be used during trial.Thepartiesshall
  editthe transcript,using a m ini-transcriptwhen available,to rem ove al1irrelevant,extraneous
   and unnecessary pages. Each portion ofthe testim ony designated shallbe bracketed to indicate
  beginning and end. A notice offiling setting forth each party's designated testim ony by line and
  page,andsettingforth a1lobjections,shallbefiledwiththetranscript.Inadditiontolisting
  objectionsinthenoticeoffiling,theobjectionsshallalsobeindicatedinthemarginofthe
  transcript.Thepartiesmayeitherwritetheirobjectionsinthemargins,oruselogical



          zcounselmaycontactchambersat(305)523-5590toobtaintheappropriatee-mail
   address.
Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 4 of 8



   abbreviationsthatwillbeapparenttotheCourtandotherparties(forexample$$H''forhearsay).
   lfthe parties use abbreviations,the notice offiling m ustinclude a key forthe Court'sreference.
                         A courtesy copy ofthenoticeand transcriptshallbe delivered to cham bers
   atthe tim e offiling. Each party shallm ark the courtesy copy ofthe transcriptw ith a different
   colorink orhighlighterto identify itsdesignatedportionsofthetranscript.
          6.     A 11exhibitsm ustbe pre-m arked. The Plaintifps exhibits shallbe m arked
   numerically. Defendant'sexhibitsshallbemarked alphabetically.Ifthereare alargenumberof
   exhibits,thepartiesmayfileamotiontodesignatea11exhibitsnumerically(e.g.,Plaintiffs
   exhibits1-99andDefendantsexhibits100-200).A typewrittenexhibitlistsettingforththe
   number,orletter,and description ofeach exhibitmustbe subm itted atthetim eoftrial. The
  parties shallsubm itsaid exhibitliston Form A O 187,which isavailable from the Clerk'soffice.
                  A m otion forcontinuance,likeam otion forextension oftime,shallnotstay or
   affectany otherdeadlines.3 U nlessan em ergency situation arises,a m otion forcontinuance w ill
  notbeconsideredunlessitisfiledatleastTW ENTY (20)DAYSpriortothedateonwhichthe
  trialcalendarisscheduled to comm ence. A continuanceofthetrialdatew illbegranted only
  on a show ing of com pelling circum stances.
          8.     Thefollowing tim etable shallgovernthepretrialproeeduresinthiscase. This
  schedule shallnotbe m oditied absentcom pelling circum stances. A IIm otions for an
  enlargem entoftim e for discovery and relating to dispositive m otionsm ustinclude a
  statem entas to w hether the requested extension w illaffectthe trialdate or any other
  deadline setforth in this tim etable. Failure to include such a statem entm ay be grounds for
  denialofthe m otion.

          11-12-2019     JoinderofA dditionalParties,m otionsto am end the com plaint,and
                         m otionsforclass certification.

          12-9-2019      Partiesshallexchangeexpertwitnesssum mariesand reports.




          3'
           T'he deadline is only affeded ifand w hen an Orderisissued granting the m otion.
                                                  -
                                                      4-
Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 5 of 8



         12-19-2019      Partiesshallexchangewritten listscontaining thenam esand addressesof
                         al1w itnesses intended to be called attrialand only those w itnesseslisted
                         shallbe perm itted to testify.

         1-8-2020        Partiesexchange rebuttalexpertw itness sum m ariesand reports.

         N ote:          These provisionspertaining to expertwitnessesdo notapply to treating
                         physicians,psychologistsorotherhealth providers.

         2-27-2020       A11discovery,includingexpertdiscovery,shallbe completed.

         3-9-2020        A m ediatorm ustbe selected.

         3-30-2020       A1lDaubert,summaryjudgment,andotherdispositivemotionsmustbe
                         tiled.

         N ote:          In the eventthatthere are any unresolved discovery m otion pending fifteen
                         days priorto thisdate,the m oving party shallim m ediately advisethe
                         Courtofa11such unresolved m otions togetherw ith theirstatus.

         5-7-2020        M ediation shallbe com pleted.

         5-22-2020       A11PretrialM otionsand M em oranda ofLaw mustbefiled.

         6-16-2020       JointPretrialStipulation and deposition designationsm ustbeiled.The
                         deadlinesforobjectionstodeposition designations,counter-designations,
                         and rebuttaldesignationsare setforth in paragraph 5 ofthis Order.

         6-29-2020       Proposedjuryinstructionsand/orproposedfindingsoffactand
                         conclusions of1aw m ustbe filed.

         7-1-2020        Proposedvoirdire questionsm ustbefiled.



        9.        In orderto facilitate the accurate transcription ofthe trialproceeding,the parties
   shallprovidetheCourtReporter,Dawn Savino (W hitmarsh),at400N.M iamiAve.,Suite
   10-1,M iam i,Florida,33128,Daw n W hitmarsh@ nsd-uscourts-govwithacopyoraemailof:
                                        -



  a)thewitnessandexhibitlists,b)adesignation ofuniquepropernouns/nameswhichmaybe
  usedattrial,andc)alistofthenamesofal1attorneyswhowillparticipateinthetrial,tobe
  receivednolaterthanTHREE (3)DAYSbeforecalendarcall.
Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 6 of 8



                lfthecaseissettled,thepartiesaredirectedtoinform theCourtpromptlyat(305)
  523-5590andto submitajointstipulationfordismissalsignedbya11partiestogetherwithan
  appropriateproposedOrderofDismissalpursuantto FederalRuleofCivilProcedure41(a)(1),
  which m ustbe filed w ith the Clerk oftheCourt. Such stipulation and ordermustbefiled
  withinFIFTEEN (15)DAYS ofnotifcationofsettlementtotheCourtorwithin suchtimeasthe
  Courtm ay order. To be excused from calendarcall,the required stipulation and orderm ustbe
  filedatleastTHREE (3)DAYSbeforeCalendarCall.ln addition,ifthepartiessettletheir
  dispute after Calendar C allhas taken place,they m ustnotify the C ourtin w riting before
  4:00p.m.ontheday ofCalendarCallsothattheCourtcan canceltherequestforajury
  pool. Ifthe parties failto notify the C ourtthatthey have so settled before the Courtrequests a
  jurypool,thepartiesshallbeliableforthecostsincurredin summoningajury.
                 The parties m ay stipulate to extend the tim e to answ erinterrogatories,produce
  docum ents,and answerrequestsforadm issions.Thepartiesshallnottile with theCourtnotices
  orm otionsm em orializing any such stipulation unless the stipulation interferes with the tim e set
  forcompleting discovery,hearing am otion,ortrial. Stipulationsthatwould so interferemay be
  m ade only with the Court's approval.
         12.     In accordance w ith the deadline setforth above,the partiesshallselecta m ediator
  certifiedunderLocalRule 16.2.(b),and scheduleatime,date,andplaceformediation.ltisnot
  necessary forthe parties to file a m otion requesting the Courtto enteran order scheduling the
  m ediation forthisspecitic tim e,date,and place. lfthe partiescannotagree on a m ediator,they
  shallnotify the Clerk in writing as soon aspossible and the Clerk shalldesignate a certitied
  m ediatoron a blindrotation basis.Counseland allpro selitigantsshallfam iliarizethemselves
  with and adheretoallprovisionsofLocalRule 16.2. The partiesshallcompletemediation in
  accordance w ith the deadline setforth above. The parties shallnotify the Courtofthe resultsof
  themediation(settled,impasseoradjournedtocontinuediscussions)withinFIVE (5)DAYS of
  the conclusion ofthem ediation.
                 Pursuantto28U.S.C.j636,a11discoverymotions,andallmotionsthatrelate
  directly to these m otions such asm otions forextension oftim e,m otions forreconsideration,
  m otionsforsanctions,and m otionsform entalorphysicalexam inations are referred to the
Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 7 of 8



  HonorableAlicia M .Otazo-Reyes,United StatesM agistrate Judgeto take a1lappropriateaction.
  ThisOrderdoesnotreferany m otion which requestsacontinuance orextension ofa deadlineset
  by this Court. Itis the responsibility ofthe parties in this case to indicate the nam e ofthe
  M agistrate Judge on aIIm otions and related papers referred by this order in the case
  numbercaption (CaseNo.I8-Z4I98-CIV-M ARTINEZ-OTAZO-REYES)and tocomply
  w ith the D iscovery Procedure for M agistrate Judge A licia M .O tazo-Reyes appended to this
  O rder asA ttachm cntA .
                T he partiesm ay,atany tim e,file a m otion requesting a settlem entconference
  before M agistrate Judge A licia M .O tazo-R eyes.The Courtencourages the partiesto consider
  a eonûdentialsettlem enteonferenee w ith M agistrate Judge O tazo-Reyes,esped ally ifthe parties
  believethereisam eaningfulchanceofreaching an am icableresolution oftheirdispute.
                A ny private agreem ent,suggested or proposed Rule 16 scheduling conference
  agreem ents betw een counsel,Rule 16 scheduling order,orordersofthe courtattem pting to set
  dates contrary to thisorderare hereby STRICK EN and V OID .
          IT IS FURTHER O RD ERED thatfailure to com ply w ith this orany Orderofthis Court,
  the LocalRules,orany otherapplicable rule SHA LL resultin sanctions orotherappropriate
  actions. Itisthe duty ofallcounseland pro se litigantsto enforce the tim etable setforth herein
  in orderto ensurean expeditiousresolution ofthiscause.
          D ON E AN D ORD ERED in Cham bers atM iam i,Florida,this        7    day ofA ugust,
  2019.

                                                                   /

                                                      JO SE E . A RTTNEZ
                                                      UN ITE STA TES D 1 R ICT JU D G E

  Copiesprovided to:
  M agistrate Judge O tazo-Reyes
  A11CounselofRecord
Case 1:18-cv-24198-JEM Document 115 Entered on FLSD Docket 08/08/2019 Page 8 of 8



                             U NITED STAT ES DISTR IC T C O U R T
                             SO UT H ER N DISTRIC T O F FLO R IDA


                              D ISCO VER Y PR O C ED UR E FO R
                     M A G ISTR ATE JU D G E A LICIA M .O T AZ O -RE YE S


        Thefollow ing discoveryproceduresapplyto allcivilcasesassignedto United StatesDistrict
  JudgeJoseE.M artinez.

        Ifpartiesareunableto resolvetheirdiscovery disputesw ithoutCourtintervention,M agistrate
  JudgeAlicia M .Otazo-Reyeswillsetthem atterforhearing withouttheneed forfiling amotion.

         Themovingpartymustseekreliefwithinfifteen(15)daysaftertheoccurrenceofthegrounds
  for relief by contacting M agistrate Judge Otazo-Reyes' Chambers and requesting a hearing.
  M agistrateJudgeOtazo-Reyes'telephonenumberis(305)523-5740andherChambersarelocated
  at30l N .M iam iAvenue,10thFloor, M iam i,Florida.

         Once ahearing dateisobtained,the m ovantshallprovidenotice to a11relevantpartiesby
  filingaN oticeofHearing.TheN oticeofHearingshallbrietlyspecifythesubstanceofthediscovery
  m atterto be heard and include a certification thatthe parties have complied with the pre-filing
  conferencerequiredby Southern DistrictofFloridaLocalRule7.1(a)(3).
          N ow ritten discoverym otions,including m otionsto com pelandm otionsforprotectiveorder,
  shallbefiled unlessrequested by M agistrateJudge Otazo-Reyes. ltisthe intentofthisprocedure
  to m inim izethc necessity ofm otions.

         TheCourtexpectsallpartiestoad eourteously and professionally in theresolution oftheir
  discovery disputesand to conferin an attem ptto resolve the discovery issuepriorto requesting the
  hearing.The Courtm ay im posesanctions,m onetary orotherw ise,iftheCourtdetenninesdiscovery
  isbeing im properly soughtoris notbeing provided in good faith.




                                           Attachm entA
